Title: James Madison to Alexander Garrett, 18 April 1827
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 18. 1827
                            
                        
                        Your letter of the 9th. postmarked the 10th. inst. was not received till yesterday, whether delayed on the
                            way, or not duly delivered from the office at O.C. House, I know not. I had signified to Genl. Cocke my wish that
                            he would concur with you in arrangements for giving effect to the legal authority for a loan. I am sorry for the failure
                            of the first experiment, and can only express my hope that your resort to the Banks may be more successful. Should they
                            also be deaf to our wants I know not to what quarter you can turn next. You will I am sure do all that can be done. With
                            sincere esteem
                        
                            
                                James Madison
                            
                        
                    